DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to amendment filed on 7/28/22.  Claims 1, 4-5, 10-11, 13, and 16 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 10-11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (WO 2020249081 A1 see translation for citations) in view of Jokela et al. (US 2021/0051542).
Regarding claim 1, Chang teaches a method performed by a wireless device (UE) configured to operate in a wireless communication system, the method comprising:
receiving, from a network node serving source cell (source base station), a conditional mobility command (conditional handover configuration) configuring i) target cell configurations associated with one or more target cells (conditional handover candidate cells) for a conditional mobility (UE receives conditional handover configuration from source base station comprising configuration for one or more conditional handover candidate cells) [p. 5, par 7; p. 6, par 1];
performing a conditional mobility trial based on the conditional mobility command (UE monitors for handover condition according to conditional handover configuration) [p. 5, par 5, 7];
detecting a radio link failure (RLF) on the source cell while performing the conditional mobility trial (RLF may occur between the UE and source base station after the UE receives conditional handover configuration) [p. 5, par 7];
selecting a target cell among the one or more target cells upon detecting the RLF (UE may perform cell selection to a conditional handover candidate cell) [p. 5, par 7; p. 6, par 1];
and while the instruction is configured, performing a conditional mobility to the selected target cell based on the conditional mobility to the selected target cell being a first performed conditional mobility after detecting the RLF (UE may perform cell selection to a conditional handover candidate cell first after RLF) [p. 5, par 7; p. 6, par 1], 
wherein the performing of the conditional mobility to the selected target cell comprises applying a target cell configuration associated with the selected target cell (UE performs handover to conditional handover candidate cell according to conditional handover configuration corresponding to the cell) [p. 6, par 2].
Chang does not explicitly teach that the conditional mobility command configures ii) an instruction to perform a conditional mobility to a target cell by an allowed number of times after failure, wherein the allowed number of times is 1; and that the conditional mobility to the selected target cell is performed according to the allowed number of times being 1.  In an analogous prior art reference, Jokela teaches a conditional mobility command (access configuration) [par 26, 36; Figure 2, step 1] configures ii) an instruction to perform a conditional mobility to a target cell (candidate cell) by an allowed number of times after failure (maximum number of access attempts), wherein the allowed number of times is 1 (access configuration may also include maximum number of access attempts that a UE can try to access valid cells before giving up, which may be 1 since it is not limited) [par 37]; and that the conditional mobility to the selected target cell is performed according to the allowed number of times being 1 (UE attempts to access candidate cells according to the maximum number of access attempts) [par 47-49].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chang to allow the conditional mobility command to configure ii) an instruction to perform a conditional mobility to a target cell by an allowed number of times after failure, wherein the allowed number of times is 1; and for the conditional mobility to the selected target cell to be performed according to the allowed number of times being 1, as taught by Jokela, in order to reduce the likelihood of a connection re-establishment after a failure occurs implying a shorter interruption time, and consequently better quality of service (QoS).
Regarding claim 4, Jokela teaches the method of claim 1, further comprising:
performing a connection re-establishment procedure based on a current number of conditional mobility trials exceeding the allowed number of times (UE tries to access pre-configured targets a maximum number of attempts before re-establishment is initiated) [par 28, 31, 37].
Regarding claim 10, Jokela teaches the method of claim 1, wherein the wireless device is in communication with at least one of a mobile device (UE), a network (source/target base station), and/or autonomous vehicles other than the wireless device [p. 4, par2; p. 13, par 8-12].
Claim 11 and 16 recite similar subject matter as claim 1 and are therefore rejected on the same basis.

Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (WO 2020249081 A1 see translation for citations) in view of Jokela et al. (US 2021/0051542) as applied to claims 4 and 11 above, and further in view of Chen et al. (US 2020/0351694 which claims benefit of provisional application No. 62/842,211 which discloses relied upon citations).
Regarding claim 5, the combination of Chang and Jokela does not explicitly teach releasing the conditional mobility command after the connection re-establishment procedure is initiated.  In an analogous prior art reference, Chen teaches releasing a conditional mobility command (stored CHO commands) after the connection re-establishment procedure is initiated (UE may release all the stored CHO commands if a reestablishment procedure is triggered) [par 130].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chang and Jokela to allow releasing the conditional mobility command after the connection re-establishment procedure is initiated, as taught by Chen, when a CHO command is not successfully executed and no longer needed.
Regarding claim 13, the combination of Jokela and Chen teaches the wireless device of claim 11, performing a connection re-establishment procedure based on a current number of conditional mobility trials 
releasing the conditional mobility command after the connection re-establishment procedure is initiated [Chen; par 130].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-5, 10-11, 13, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T HUYNH/Primary Examiner, Art Unit 2647